GOURLEY, Chief Judge.
This is a petition in habeas corpus wherein the petitioner .requests this Court to reopen a previous proceeding, alleging that he was denied a fair and impartial hearing.
In said habeas corpus proceeding, on the 21st day of March, 1951, the Court dismissed the petition on two grounds:
(1) Petitioner had not exhausted his state remedies, and
■(2) petitioner was not entitled to relief upon the merits of his petition. See United States ex rel. Brink v. Claudy, D. C., 96 F.Supp. 220.
An appeal was perfected to the United States Court of Appeals for the Third Circuit, and on the 24th day of May, 1951 the opinion and. decree of the lower court was affirmed without costs, 194 F.2d 535.
The original hearing was complete and exhaustive. Two full days of the Court’s time were devoted to said hearing. Petitioner and his counsel were granted un*803limited latitude in interrogating the sentencing judge, district attorney, chief of detectives, and former defense counsel in all matters which could in any way cast light upon petitioner’s allegation of a denial of his constitutional rights. It was manifest throughout that petitioner had resorted to contradictions, misrepresentations and irreconcilable hypotheses. The Court repeatedly requested him for any additional contentions or allegations he wished to submit and upon conclusion of said hearing he expressed complete satisfaction that the hearing had satisfactorily explored all his complaints.
A granting of a rehearing could in no way subserve the cause of justice.
Petition is refused. An appropriate order is entered.